Citation Nr: 1526487	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1989 to October 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, following receipt of the Veteran's substantive appeal, the Veteran's representative submitted an appellant brief that was enclosed with additional medical and lay evidence relevant to the issues on appeal.  The Veteran's representative stated in the appellant brief, that the Veteran has waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical spine degenerative disc disease, has been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for radiculopathy of the bilateral upper extremities and the bilateral lower extremities.  He contends that he began experiencing numbness, pain, and tingling in the extremities after an in-service motor vehicle accident, and that he has continued to experience such symptoms ever since.  See, e.g., February 2010 VA examination report.

The Veteran was afforded a VA examination in relation to his claim in February 2010.  The February 2010 VA examiner found that the evidence did not support a diagnosis for radiculopathy of the bilateral upper extremities or the bilateral lower extremities.  In reaching this conclusion, the VA examiner relied on October 2009 MRIs of the Veteran's cervical spine and lumbar spine.  Specifically, the VA examiner noted that the October 2009 cervical spine MRI showed mild disc changes without stenosis at C4-5; disk osteophyte at C5-6 resulting in mild central canal stenosis and mild left foraminal stenosis; disk osteophyte at C6-7 resulting in mild bilateral neural foraminal stenosis; and disk osteophyte at C7-T1 that was mildly asymmetric to the left and resulted in mild left neural foraminal stenosis.  The VA examiner noted that the October 2009 lumbar spine MRI showed appropriate vertebral body alignments; a grossly normal cord; and loss of disk height, minimal facet hypertrophy, and small broad disk bulge associated with endplate changes and without significant central canal or neural foraminal stenosis at the L5-S1 level.  The VA examiner found no evidence of compression lesion.  The VA examiner further noted that an April 2009 EMG showed a suggestion of left S1 radiculopathy and/or mononeuropathy, but that it was just a suggestion, and the EMG was not diagnostic.

The RO denied the Veteran's claim because the record did not contain evidence of a current diagnosis for radiculopathy.  In so finding, the RO relied upon the February 2010 VA examiner's statements, as well as other evidence of record.

In April 2015, the Veteran's representative submitted an appellant's brief along with additional evidence.  The additional evidence includes private MRIs of the Veteran's cervical spine and lumbar spine from Memorial MRI & Diagnostic that are dated in October 2014.  When compared with the findings of the October 2009 MRIs, the October 2014 MRIs appear to indicate a worsening in condition such that a diagnosis for radiculopathy may now be supported by the record.  Specifically, the October 2014 cervical spine MRI shows that the Veteran now has severe canal stenoses at C3-4 and C5-6, and moderate canal narrowing at C6-7 and C7-T1; ventral surface contact of the spinal cord at C3-4 and C5-6; multilevel neural foraminal encroachment; a 4 mm central disc protrusion with small annular tear superimposed on spondylosis, disc bulging, and mild retrolisthesis at C3-4; and a 2 mm disc protrusion with spondylosis and disc bulging at C7-T1.  The October 2014 lumbar spine MRI shows moderate spondylosis and disc bulging, and mild retrolisthesis at L5-S1; mild inferior migration of the dorsal L5-S1 discs related to retrolisthesis; and mild to moderate encroachment of the L5-S1 neural foramina on the exiting L5 nerve root sheaths; and annual tear and disc enhancements along the L5-S1 disc.  The MRI reports do not contain statements as to whether these findings support a diagnosis for radiculopathy.

The Board notes that the Veteran is competent to report symptoms such as numbness, pain, and tingling.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in this regard as there is there is nothing in the record that impugns his credibility as to his reported symptoms.  However, neither the Veteran nor his representative has been shown to possess the medical knowledge and expertise necessary to provide a diagnosis for radiculopathy or an opinion as to the likely etiology of any diagnosed radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Furthermore, the Board is not competent to determine on its own whether the October 2014 MRIs do in fact support a diagnosis of radiculopathy and, if so, whether it is at least as likely as not that any current radiculopathy is related to the Veteran's active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  As such, the Board finds that, in view of the additional evidence submitted in April 2015, the duty to assist requires that another VA medical opinion be provided to determine the nature and likely etiology of any current radiculopathy.  See 38 U.S.C.A. § 5103A(a).

The Board also observes that the Veteran has consistently received treatment from the Michael E. DeBakey VA Medical Center in Houston, Texas.  The most recent treatment records from that facility, dated in June 2014, show that the Veteran likely received further treatment relevant to the issues on appeal.  Accordingly, on remand, the AOJ must obtain updated VA treatment records, to include from the Michael E. DeBakey VA Medical Center in Houston, Texas, dated from June 2014 through the present, and associate those records with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the Veteran should be afforded another opportunity to identify any outstanding private treatment records that are relevant to the matters being remanded, to include documentation of treatment obtained from Memorial MRI & Diagnostic, or any other private treatment source, in connection with the October 2014 private MRIs that the Veteran submitted in April 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Michael E. DeBakey VA Medical Center in Houston, Texas, dated from June 2014 through the present, and associate the records with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in any documentation of treatment from Memorial MRI & Diagnostic or any other private treatment source obtained in connection with the October 2014 private MRIs that the Veteran submitted in April 2015.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of all diagnosed upper and lower extremity radiculopathy.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

Provide an opinion as to whether, based on the expanded record, it is at least as likely as not (50 percent probability or greater) that any upper and or lower extremity radiculopathy demonstrated since the Veteran's active service, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  Any opinions given should reflect consideration of the Veteran's private October 2014 MRIs of the cervical spine, thoracic spine, and lumbar spine.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






